Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Drolet on 09/15/2021.

The application has been amended as follows: 

1. A reusable apparatus for arranging a floral bouquet comprising:
a frame, having a 3D substantially conic section shape for the insertion of plant stems, such that plant stems converge substantially at a common point;
said frame joined to an adjustable support apparatus, the support apparatus includes an associated first support shaft, joined to a second support shaft; wherein the second shaft is connected to a base; 
an adaptor block, the adapter block including an opening on a top side of the adapter block for receiving the frame and an opening on an underside of the adaptor block;
wherein the adapter block further comprises:
a first channel, wherein the first channel extends through the adapter block and is configured with a depth, diameter and shape to securely hold the frame; and

a second channel, wherein the second channel is configured with a depth and diameter to securely hold the first support staff; wherein the first and second channels are parallel to each other; and 
wherein said frame is removable for use.

9. A reusable apparatus for arranging a floral bouquet comprising:
a frame, having a substantially parabolic shape or hemispherical shape with apertures arranged thereon for the insertion of plant stems, such that plant stems converge substantially at a common point;
said frame attached to an adjustable support apparatus, the support apparatus includes an associated first support shaft, joined to a second support shaft;
wherein the second shaft is connected to a base;
an adaptor block, the adapter block including an opening on a top side of the adapter block for receiving the frame and an opening on an underside of the adaptor block;
wherein the adapter block further comprises:
a first channel, wherein the first channel extends through the adapter block and is configured with a depth, diameter and shape to securely hold the frame; and
a second channel, wherein the second channel is configured with a depth and diameter to securely hold the first support staff; wherein the first and second channels are parallel to each other; and 
wherein said frame is removable for use.

16. A reusable apparatus for arranging a floral bouquet comprising:
a floral arranging device with a handle, the floral arranging device configured for the insertion of floral arrangement components into the device;

a first support staff joined to the underside of the adaptor block through the opening on the underside of the adapter block;
a second support staff connected to the first support staff;
a base, wherein the second support staff is connected to the base and the second support staff extends upward from the base and connects with the first support staff; 
wherein the adapter block further comprises:
a first channel, wherein the first channel extends through the adapter block and is configured with a depth, diameter and shape to securely hold the frame; and
a second channel, wherein the second channel is configured with a depth and diameter to securely hold the first support staff; wherein the first and second channels are parallel to each other; and 
wherein the floral arranging device is removable for use.

Cancel claim 19

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the apparatus for arranging a floral bouquet as claimed including a frame, having a 3D substantially conic section shape for the insertion of plant stems, the frame joined to an adjustable support apparatus including a first support shaft joined to a second support shaft; the second shaft is connected to a base; an adaptor block including an opening on a top side of the adapter block for receiving the frame and an opening on an underside of the adaptor block and a first channel, the first channel extends through the adapter block and is configured to hold the frame; and a second channel to hold the first support staff; wherein the first and second channels are parallel to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/            Primary Examiner, Art Unit 3644